             Case 2:17-cr-00155-MCE Document 146 Filed 09/23/20 Page 1 of 2



 1   THOMAS A. JOHNSON, #119203
     400 Capital Mall, Suite 2560
 2
     Sacramento, California 95814
 3   Telephone: (916) 422-4022
 4   Attorney for Defendant,
 5   GREGORIO NUNEZ
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                     )   Case No.: 2:17-cr-00155-MCE
                                                   )
11                 Plaintiff,                      )   STIPULATION AND ORDER FOR
                                                       CONTINUANCE OF JUDGMENT AND
                                                   )   SENTENCING AND MODIFICATION
12
            vs.                                    )   OF SCHEDULE FOR PSR AND FOR
13                                                 )   FILING OF OBJECTIONS TO PSR
                                                   )
14
     GREGORIO NUNEZ,                               )
15             Defendant.                          )   Date: 11/12/20
                                                   )   Time: 10:00 a.m.
16                                                     Judge: Hon. Morrison C. England, Jr.
                                                   )
17
            IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
18
19   Judgment and Sentencing scheduled for November 12, 2020, at 9:00 a.m. is continued to

20   January 7, 2021, at 10:00 a.m. in the same courtroom. The continuance is requested
21
     because defense counsel is seeking additional time to prepare for sentencing. In addition,
22
23   the client is in custody and it is difficult to visit and prepare accordingly for sentencing.

24   James Conolly, Assistant United States Attorney, and Thomas A. Johnson, Defendant’s
25
     attorney, agree to this continuance.
26
            The Probation Officer and all parties shall adhere to this schedule unless it is later
27
28   modified by this Court.

                                                                                                     1
             Case 2:17-cr-00155-MCE Document 146 Filed 09/23/20 Page 2 of 2



 1   Date of Referral to Probation Officer:                   June 25, 2020
                                                             (Date of Plea or Verdict)
 2
 3   Judgment and Sentencing:                                January 7, 2021

 4   Reply or Statement of Non-Opposition:                   December 31, 2020

 5   Formal Objections Shall Be Filed with
     the court and Served on Probation and                   December 24, 2020
 6   Opposing Counsel, no later than:
 7
     The Pre-Sentence Report shall be filed with             December 17, 2020
 8   the court and disclosed to counsel, no later
 9   than:

10   Counsel’s written objections to the Pre-                December 9, 2020
11   Sentence Report shall be delivered to the
     Probation Officer and opposing counsel,
12   no later than:
13
     The Proposed Presentence Report Shall Be                November 25, 2020
14   Disclosed no later than:
15
     IT IS SO STIPULATED.
16
17
     DATED: September 18, 2020                         By: /s/ Thomas A. Johnson
18                                                     THOMAS A. JOHNSON
                                                       Attorney for Defendant
19                                                     GREGORIO NUNEZ
20
     DATED: September 18, 2020                               MCGREGOR SCOTT
21                                                     United States Attorney
22
                                                 By:    /s/ Thomas A. Johnson for
23                                                     JAMES CONOLLY
                                                       Assistant United States Attorney
24
25   IT IS SO ORDERED.

26   Dated: September 22, 2020

27
28

                                                                                          2
